The defendant’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 385 (AC 10515), is granted, limited to the following issues:
“1. Whether the Appellate Court properly held that the instructions on self-defense, General Statutes § 53a-19, did not abuse the court’s discretion, where it did not instruct on the statutory duty to retreat and the limitations on that duty?
“2. Whether the Appellate Court properly held that the instructions on self-defense, relative to the *918subjective-objective test employed by the jury in evaluating the degree of force used, were correct?”
The Supreme Court docket number is SC 14802.
Lauren Weisfeld, assistant public defender, in support of the petition.
Carolyn K. Longstreth, assistant state’s attorney, in opposition.
Decided July 8, 1993